COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Thomas Lanny Vlasak as Trustee for the Silber Family Trust v.
                          TAXCO, INC.

Appellate case number:    01-16-00191-CV

Trial court case number: 2014-49207

Trial court:              11th District Court of Harris County

Date motion filed:        December 13, 2017

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED     GRANTED.


Judge’s signature:         /s/ Harvey Brown
                               Acting individually        Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
                           Bland, Massengale, Brown, Lloyd, and Caughey


Date: January 18, 2018